Citation Nr: 1451078	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-10 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C (also claimed as pancreatitis and liver transplant).

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to July 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record shows that the Veteran's currently diagnosed chronic hepatitis C was caused by his willful misconduct.

CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.159, 3.301(d), 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a March 2012 statement of the case.
VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination during the appeal period.  The Veteran was afforded a pertinent VA examination in July 2011.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.

Legal Criteria 

Service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In evaluating a claim, the Board must determine the probative value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends his hepatitis C is the result vaccinations administered through the use of air guns during his active service.  

The Veterans Benefits Administration (VBA) has issued Fast Letter 04-13 (June 29, 2004) which noted that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous ("IV") drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  In Fast Letter 04-13 it was further indicated that "occupational exposure to HCV [hepatitis C virus] may occur in the health care setting through accidental needle sticks.  A Veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran."  The Veteran's Form DD 214 (Report of Separation from Service) indicates a primary specialty of "administration specialist" and a related civilian occupation of "cook."  The record does not show that the Veteran was a medical worker or a corpsman, or that he participated in combat. 

The Fast Letter indicated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use, and provided further that despite the lack of scientific evidence as to hepatitis C transmission by air gun vaccine injectors, this was at least biologically plausible. 

Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(m), 3.301(d) (2014).  See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999). 

There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  The Veteran has not asserted that he used IV drugs as the result of a service connected disability, and therefore the exception does not apply in this case.

Service treatment records, to include a May 1972 separation examination report, show no complaints of, treatment for, or diagnosis of hepatitis C, or any other liver problem.  

VA treatment records indicate the Veteran was first diagnosed with chronic hepatitis C in December 2001.  At the time, he reported a history of intravenous drug use while in service.

In a March 2011 private medical opinion, the Veteran's treating physician opined he may have contracted hepatitis C through vaccinations administered with an air gun mechanism for inoculations.

At a June 2011 VA examination, the Veteran was diagnosed with hepatitis C genotype 1A with cirrhosis grade 3-4.  After reviewing the record, the examiner concluded the Veteran's hepatitis C most likely resulted from his intravenous drug use in service, despite his limited use, due to the high risk factor associated with such activity.  The examiner explained that intravenous drug use increased the risk factor for hepatitis C "near 50 fold."  In contrast, his hepatitis C was less likely related to air gun inoculation.  Although the examiner acknowledged it was possible to contract hepatitis C through air gun inoculation, he noted it was less likely, citing the June 29, 2004 VA Fast Letter on Relationship Between Immunization with Jet Injectors and Hepatitis C.  

The Board finds the July 2011 VA examination opinion to be highly probative because it relied on sufficient facts and data, provided a rationale, and contained sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).

The Board, however, is unable to assign any probative value to the March 2011 private medical opinion because it is speculative in nature.  It does little more than suggest a possibility that the Veteran's disease might have been caused by air gun inoculation in service.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Furthermore, the opinion provides no rationale and does not account for the Veteran's admitted intravenous drug use in service.  As such the March 2011 statement is of no probative value and is insufficient to establish service connection.  

In considering the Veteran's own statements, while he is competent and credible to testify about his observable symptoms, as a layperson, he is not competent to provide an opinion as to a complex medical matter, such as the etiology of his hepatitis C.  See Layno, 6 Vet. App. at 470.  Accordingly, the Board assigns a low probative value to the Veteran's assertions of the etiology of his disability.  

The Board finds entitlement to service connection for hepatitis C is not warranted.  Although a nexus has been made between the claimed disability and the Veteran's in-service intravenous drug use, service connection must be denied because compensation may not be paid for diseases or disabilities that are due to willful misconduct.  38 C.F.R. § 3.1(m).  The record does not establish a nexus between the Veteran's hepatitis C and any other event, injury, or disease in service, including air gun inoculations during service.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for hepatitis C is denied.
REMAND

Additional evidentiary development is needed before the claims for entitlement to service connection for a hearing loss disability and tinnitus can be properly adjudicated.  In April 2011, the Veteran attended a VA audiological examination, however, the findings were in adequate for rating purposes.  As such, the Board finds a new examination is warranted.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.

2.  After the aforementioned development has been completed, schedule the Veteran for a new VA audiological examination to assess the nature and etiology of any hearing loss disability or tinnitus.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed.

After reviewing the record, the examiner is asked to:

Determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current hearing loss disability and/or tinnitus that is related to is active military service.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  The discussion should include whether any hearing loss found is consistent with acoustic trauma, or would more likely be related to disease, infection, advancing age, or other cause.  Any relationship between defective hearing and tinnitus should also be set out.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


